Walker, J.
The only question before us for adjudication in this case is, had the State courts jurisdiction in actions to enjoin, or to recover damages for the infringment of a patent right? Article 1, Section 8, of the Constitution of the United States provides : “The Congress shall have power to promote the progress of science and useful arts, by securing for limited times to .authors and inventors the exclusive right to their respective writings and discoveries.”
The judicial power to enforce this provision of the Constitution is vested exclusively in the Federal courts. (Art. 3, § 2, Con. U. S; Martin v. Hunter’s Lessee, 1 Wh. R. 304 (Condensed Reports, Vol. 3, p. 558, et seq.) Cohen v. Virginia, 6 Wh. R., 264 (Condensed Reports, Vol. 5, p. 110); The Act of July, 1836, Ch. 367, § 17, Vol. 5, p. 124; Whitman’s Patent Laws, § 55, p. 24.)
Stone, the plaintiff in the action, is the assignee of Filley. Filley is the patentee of the Charter Oak Cooking Stove. Stone took by assignment the exclusive right to vend the stove within certain territorial limits, which include the county of Marion. Edwards is no doubt a trespasser upon the rights of Stone, and may be enjoined from further trespassing, and perhaps condemned in damages for trespasses already committed. But Stone must bring his action in the proper court.
The judgment of the district court is affirmed.
Affirmed.